DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference of Lee (U.S. Pub. No. 2017/0294159) teaches a current sensing type sensing for a display wherein the display has gate lines and data a lines and each pixel is connected to a corresponding data line and data line. 
Each pixel is connected to respective sensing line and each sensing line is connected to a sensing unit as can be seen in fig. 2.
Lee does not mention the components of the TFT module in claims 1 and 8 wherein each of the plurality of feedback lines is connected with  a corresponding one of the plurality of current sensing circuits and with a second end of a corresponding one of the plurality of source bus lines or the plurality of gate bus lines, and wherein the second end being opposite to the first end. Wherein Lee teaches the second end of the fata lines are not connected to the sensing lines.
Lee also does not teach all the limitations of claim 11 wherein each of the plurality of source bus lines is electrically coupled with a corresponding one of the 
Lee (U.S. Pub. No. 2017/0039953) teaches an organic light emitting display wherein the display has a scan driver a data driver and a sensing unit wherein all three are connected to sub-pixels on the display unit. Each of the pixels are connected to the sensing lines, however, Lee does not teach the structure of the feedback lines and TFT module as mentioned in claims 1 and 8 wherein each of the plurality of feedback lines is connected with a corresponding one of the plurality of current sensing circuit and with a second end of a corresponding one of the plurality of source bus lines or the plurality of gate bus lines, the important portion that Lee does not teach is the fact the second end, which is where the feedback line is connected to is opposite to the first end. 
	Claim 11 is similar to claims 1 and 8, however, it does not mention the second end being opposite to the first end. Lee doe not mention the limitation of each of the plurality of sensing lines is connected with a corresponding one of the plurality of second output terminals and with a corresponding one of the plurality of current sensing 
The prior art reference of Kawano (U.S. Patent No. 9,024,849) teaches a display apparatus and more importantly a light emitting device wherein a column control circuit 3 has two circuit blocks 17 and 21 that are connected to a switch 19. The circuit block 21 is a data generation circuit that generates data voltage and the circuit block 17 is a voltage amplifier. The pixels are controlled by scan lines and light emission control lines that extend in the row direction and data lines and feedback lines that extend in the column direction. Wherein Kawano similar to the two prior art references of Lee does not teach some of the limitations of claims 1, 8, and 11, which explain the structure of the TFT module and also in claim 11 the structure of the TFT module and also the structure of the source driver with respect to the first and second polarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yonemaru (U.S. Patent No. 8,730,228) teaches a driving circuit for light emitting diode.
Kawamura (U.S. Pub. No. 2011/0018142) teaches an active matrix substrate.
Jeong (U.S. Patent No. 10/522,085) teaches an organic light emitting display having source drive integrated circuits. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691